                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                          CASE NO. 3:19-CR-183-RJC-DCK-5

 UNITED STATES OF AMERICA,                           )
                                                     )
                 Plaintiff,                          )
                                                     )
     v.                                              )      ORDER
                                                     )
 PHILIP KETTER,                                      )
                                                     )
                 Defendant.                          )
                                                     )

          THIS MATTER IS BEFORE THE COURT on the Defendant’s pro se filing (Document

No. 252), which was docketed by the Clerk on May 27, 2021 as a “Motion For Inquiry Of

Counsel.” Defendant is currently represented by appointed counsel, Richard Brown. Defendant’s

pro se filing actually reads in part like a motion to withdraw plea agreement and in part like a

motion seeking new appointed counsel. On the other hand, since this filing, Mr. Brown has filed

on Defendant’s behalf certain “Objections To Presentence Investigation Report” (Document No.

254) on June 8, 2021. Since then, the presentence process was completed with the filing of the

Final “Presentence Investigation Report” (Document No. 255) on June 22, 2021. Only the

sentencing hearing remains to conclude the case.

          However, ambiguity remains around the meaning of Document No. 252 and whether any

action by the Court is needed on that item prior to sentencing. The purpose of this interim Order

is to address that uncertainty.

          IT IS THEREFORE ORDERED that Richard Brown, appointed counsel for Defendant,

shall inform the Court by written notice:
     Whether Defendant wishes the Court to address Document No. 252, or whether it

      should be deemed withdrawn;

     Whether, if he does wish the Court to address it, Defendant wishes to have a hearing

      on the matter; and

     Whether, if he does wish the Court to address it, Defendant is asserting he wishes

      to withdraw his plea agreement, he wishes to be appointed new counsel, or both.

SO ORDERED.

                               Signed: July 6, 2021




                                       2
